Citation Nr: 0806757	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for herpes 
genitalia and venereal warts from October 20, 2003 to 
December 8, 2004, and in excess of 30 percent from December 
9, 2004, forward.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for herpes 
(venereal warts) and assigned a noncompensable rating, 
effective from October 20, 2003.  In an August 2005 rating 
decision, the RO increased the noncompensable rating to 10 
percent from October 20, 2003, and to 30 percent from 
December 9, 2004, forward.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In a December 2007 statement, the veteran reported that he 
continued to receive treatment for herpes genitalia and 
venereal warts at the VA Medical Center in Dublin, Georgia.  
The most recent treatment records from this facility that are 
associated with the claims folder are dated in June 2006.  
Accordingly, a remand is necessary in order to obtain the 
veteran's complete VA records.  

Additionally, in October 2007 Mark W. Bonner, M.D. reported 
that the veteran had been treated at the Georgia Dermatology 
and Skin Cancer Center on nine occasions from September 2005 
to October 2007 for eczema, genital herpes, scarring on the 
face, and folliculitis.  To date, however, only the September 
2005, October 2005, and February 2006 records have been 
associated with the claims file.  These additional treatment 
records are necessary to ensure that the veteran's claim is 
decided on a complete record.  

As the case must be remanded for the foregoing reasons, the 
veteran's recent treatment records from Anilkumar V. Pillai, 
M.D. should also be obtained.  Further, the veteran was last 
afforded a VA examination in December 2005; therefore, he 
should be scheduled for a current examination.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records related to 
his skin from the Dublin, Georgia, VA 
treatment facility, dated since June 
2006.

2.  Make arrangements to obtain the 
veteran's treatment records from the 
Georgia Dermatology and Skin Cancer 
Center, dated since February 2006; and 
from Anilkumar V. Pillai, M.D., dated 
since March 2006.  

3.  Thereafter, schedule the veteran 
for a VA skin examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable 
solely to his service-connected genital 
herpes and venereal warts, as opposed 
to any nonservice-connected skin 
disorders, such as eczema, dermatitis, 
folliculitis, etc.

The examiner should describe what 
percentage of the veteran's entire body 
and what percentage of exposed areas 
are affected by genital herpes and 
venereal warts.  

The examiner must also review the 
claims file and state whether or not 
the veteran's genital herpes and 
venereal warts have required systemic 
therapy, such as the use of 
corticosteroids or other 
immunosuppressive drugs, and if so, 
when and for how long.  

If there are scars associated with the 
genital herpes and venereal warts, the 
examiner should provide a description 
of the scars, including the size and 
location, and whether they are unstable 
(frequent loss of covering of skin over 
the scar), and/or painful on 
examination.

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

4.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

